Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed “computing system including one or more executable software routines” is a software object as there is no hardware included in the computing system, only executable software routines. The “computing” may be done by the software routines and “system” implies the interconnection of those software routines.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claimed system can be software per se. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, a machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres et al. (US 8,316,451) hereafter Torres.
1. Torres discloses a method of implementing privacy protection for a user with an automated security agent controlling online interactions through a user computing device with a digital services provider comprising:
a. processing a first digital service provider (DSP) data policy to determine a set of DSP privacy related parameters associated with accessing DSP content (col 9, col 33-col col 12, 67, if the privacy proxying agent detects indications within the received message of an operation to process personally identifiable information in some manner (data policy) that involves the received message, then the process branches to continue the privacy policy enforcement functionality, 7; see also col 6, 41-52); 
b. processing a privacy charter (PC) for the user to determine a set of user privacy related parameters to be effectuated by the automated security agent for selected user privacy data when accessing said DSP content (col 13, 56-col 15, 34); 
c. generating a compatibility assessment based on a comparison between said set of DSP privacy related parameters and said set of user privacy related parameters (col 15, 35-col 16, 7); 
d. controlling a data session between the user and the DSP with the automated security agent based on said compatibility assessment and said user privacy related parameters (col 15, 35-col 16, 7), such that: 
i.when enabled by a user notification option in the PC the automated security agent notifies the user of any incompatibilities between said set of DSP privacy related parameters and said set of user privacy related parameters (this limitation is a contingent limitation and is not required by the claim to be performed, see MPEP 2111.04); 
ii.when enabled by a user blocking option in the PC the automated security agent automatically blocks access by the DSP to said selected user privacy data based on said compatibility assessment (this limitation is a contingent limitation and is not required by the claim to be performed, see MPEP 2111.04).

2. Torres discloses the method of claim 1 wherein the automated security agent implements said PC uniformly across multiple devices used by the user to control data sessions on said devices with DSPs (figs 1A and 3A, privacy proxy implements the privacy charter uniformly).

3. Torres discloses the method of claim 1 wherein the automated security agent is configured to generate a coded message in an interface of the user computing device (col 15, 58-col 16, 46).

5. Torres discloses the method of claim 1 wherein the privacy charter (PC) is implemented on behalf of an individual as a personal privacy charter (PPC) or on behalf of a corporation as a corporate privacy charter (CPC) (col 11, 55-col 12, 25).

Claim 14 is similar in scope to claim 1 and is rejected under similar rationale.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkinson et al. (US 2020/0202037) hereafter Parkinson.
6. Parkinson discloses a method of implementing privacy protection for a user with an automated security agent controlling online interactions with a digital services provider comprising: 
a. processing a first digital service provider (DSP) data policy to determine a set of DSP privacy related parameters associated with accessing DSP content (para 62-63; see also para 40-42); 
b. processing a privacy charter (PC) to determine a set of user privacy related parameters to be effectuated by the automated security agent for selected user privacy data when accessing said DSP content (para 62-63; see also para 23); 
wherein the privacy charter (PC) is implemented for a computing device on behalf of an individual as a personal privacy charter (PPC) or on behalf of a corporation as a corporate privacy charter (CPC) (para 23); 
c. generating a compatibility assessment based on a comparison between said set of DSP privacy related parameters and said set of user privacy related parameters (para 63); 
d. controlling a data session between the computing device and the DSP with the automated security agent based on said compatibility assessment and said user privacy related parameters (para 64-65), such that: 
i.when enabled by a user tracking option in the CPC/ PPC, the automated security agent tags said selected user privacy data communicated to said DSP with a tracking code prior to or during said data session (this limitation is a contingent limitation and is not required by the claim to be performed, see MPEP 2111.04); and 
ii.when enabled by a user notification option in the CPC/ PPC the automated security agent notifies both the user and the DSP of any incompatibilities between said set of DSP privacy related parameters and said set of user privacy related parameters (this limitation is a contingent limitation and is not required by the claim to be performed, see MPEP 2111.04); 
iii.when enabled by a user blocking option in the PPC the automated security agent automatically blocks access by the DSP to said selected user privacy data based on said compatibility assessment (this limitation is a contingent limitation and is not required by the claim to be performed, see MPEP 2111.04); 
iv.when enabled by a user negotiation option in the CPC/ PPC the automated security agent automatically negotiates between the user and the DSP for access to said selected user privacy data in accordance with a user data license (this limitation is a contingent limitation and is not required by the claim to be performed, see MPEP 2111.04); 
e. monitoring said DSP and generating a compliance assessment by said DSP with said user data license (para 40 and figure 4 and corresponding text); 
f. generating recommendations with an automated recommendation engine to the user including at least:
 i.a first list of items identifying alternative DSPs having a higher compatibility assessment and/or compliance assessment (figure 4 and corresponding text); and 
ii.a second list of items identifying proposed modifications to said CPC/ PPC and/or control options for the automated security agent (para 67); 
wherein said second list of items can be implemented automatically for the user when enabled by a user recommendation option (this limitation is a contingent limitation and is not required by the claim to be performed, see MPEP 2111.04).

7. Parkinson discloses the method of claim 6 wherein said PPC includes both a set of different categories and an associated privacy rating (fig 4 and corresponding text; para 23, 29).

8. Parkinson discloses the method of claim 6 wherein said PPC is implemented and enforced across multiple devices used by the user (fig 2, 208, 210).

9. Parkinson discloses the method of claim 6 wherein said automated security agent is configured to monitor the user's actions and infer modifications to said CPC/PPC based on observed differences in said actions and said CPC /PPC (para 67, may offer alternatives that better align with consumer privacy preferences and guide the consumer to the best answer for what they are seeking. The system may remember their decision and remind them of their decision on subsequent visits).

10. Parkinson discloses the method of claim 6 wherein said automated security agent is configured to present proposed adjustments to said PPC to the user along with accompanying explanations for such adjustments (para 67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres as applied to claim 1 above, and further in view of Parkinson et al. (US 2020/0202037) hereafter Parkinson.
4. Torres discloses the method of claim 3 but does not explicitly disclose wherein said coded message includes color indicators to denote congruencies and inconsistencies with different DSP data policies while browsing a DSP site.  However, in an analogous art, Parkinson discloses a privacy scout including wherein said coded message includes color indicators to denote congruencies and inconsistencies with different DSP data policies while browsing a DSP site (para 63-65).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Torres with the implementation of Parkinson in order to help consumers find vendors whose privacy policies meet the consumers’ privacy preferences (para 3).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson as applied to claim 6 above, and further in view of Chen et al. (US 2019/0208026) hereafter Chen.
11. Parkinson discloses the method of claim 6 but does not explicitly disclose further including a step: conditioning access rights to said selected user privacy data on an agreement by said DSP to embed said tracking code in any of such privacy data. However, in an analogous art, Chen discloses identifying users on the internet including conditioning access rights to said selected user privacy data on an agreement by said DSP to embed said tracking code in any of such privacy data (para 30).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Parkinson with the implementation of Chen in order to allow for cross-domain and cross-browser tracking (para 5-6).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson as applied to claim 6 above, and further in view of Santos et al. (US 2011/0213688) hereafter Santos.
12. Parkinson discloses the method of claim 6 further but does not explicitly disclose including a step: calculating a value of said selected user privacy data and negotiating a price for such data with the DSP prior to providing the same to such DSP.  However, in an analogous art, Santos discloses calculating a value of said selected user privacy data and negotiating a price for such data with the DSP prior to providing the same to such DSP (para 185-193, 220-227).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Parkinson with the implementation of Santos in order to bill service providers for network access (para 229).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres as applied to claim 1 above, and further in view of Jung et al. (US 10,069,703) hereafter Jung.
13. Torres discloses the method of claim 1 but does not explicitly disclose further including a step: generating multiple intentionally altered false items of selected user privacy data, and providing the same along with correct user privacy data to said DSP.  However, in an analogous art, Jung discloses monitoring and managing device data including generating multiple intentionally altered false items of selected user privacy data, and providing the same along with correct user privacy data to said DSP (col 22, 11-40; col 26, 49-col 27, 17).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Torres with the implementation of Jung in order to obscure the identity of the device or user of the device (col 26, 49-col 27, 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439